Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 02/07/2022 has been received and considered. Claims 19-38 are presented for examination.

Allowable Subject Matter
2. 	Claim 19-38 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
While Kyllingstad et al.  (“A New Technique for Calculating Downhole Rotation Speed and Torque from Surface Measurements”) teaches a method of estimating at least one of down hole speed and down hole torque of borehole drilling equipment while drilling a borehole in an earth formation, said borehole drilling equipment comprising a rotational drive system, a drill string having a bottom hole assembly comprising a drill bit and a top end coupled to said rotational drive system, and a speed controller arranged for controlling rotational top end drive speed by commanding a top end drive torque, the method being performed in a computer and including obtaining transfer matrix components of a two-port spectral domain transfer matrix computational model of said borehole drilling equipment, said computational model including damping properties of said borehole drilling equipment, wherein said down hole speed and down hole torque being dependent variables and said rotational top end drive speed and top end drive torque being independent variables, obtaining, while drilling, said rotational top end drive speed 
none of the prior art of record discloses a method of estimating at least one of down hole speed and down hole torque of borehole drilling equipment while drilling a borehole in an earth formation, including:
 (Claim 19) “-calculating, from said obtained transfer matrix components, said top end drive speed and said top end drive torque at least one of said down hole speed and down hole torque of said borehole drilling equipment, 
wherein said step of calculating comprises: 
-reducing spectral bandwidth of said calculation, said reduced bandwidth being selected to include a limited number of higher order spectral modes in said calculation, 
-applying, in said spectral domain, a time delay term to said calculation, said time delay term being selected to enable a causal time domain solution, and 
-calculating at least one of said down hole speed and down hole torque of said borehole drilling equipment from applying said reduced bandwidth and added time delay term.”,
(Claim 31) “-calculating, from said obtained transfer matrix components, said top end drive speed and said top end drive torque at least one of said down hole speed and down hole torque of said borehole drilling equipment, 
wherein said step of calculating comprises: 
-reducing spectral bandwidth of said calculation, said reduced bandwidth being selected to include a limited number of higher order spectral modes in said calculation, 
-applying, in said spectral domain, a time delay term to said calculation, said time delay term being selected to enable a causal time domain solution, and 
”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146